IN THE SUPREME COURT OF THE STATE OF DELAWARE


PREFERRED FINANCIAL                    §
SERVICES, INC.,                        §
                                       §      No. 75, 2019
      Plaintiffs Below,                §
      Appellants,                      §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      C.A. No. N16J-05369
A&R BAIL BONDS LLC,                    §
                                       §
      Defendants Below,                §
      Appellees.                       §

                          Submitted: August 14, 2019
                          Decided:   August 28, 2019

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                      ORDER

      This 28th day of August, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its January 23,

2019 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                       Justice